Citation Nr: 0515254	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-22 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, to include chronic obstructive pulmonary 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970, and service from January 1976 to May 1976.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia.

The Board observes that the claims file has been transferred 
back and forth over the years from the Regional Office in 
Roanoke, Virginia to the VA Regional Office in Lincoln, 
Nebraska (RO), with the last transfer to the RO occurring in 
approximately June 2004.


FINDINGS OF FACT

1.  In an August 2000 unappealed rating decision, the RO 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for a lung disorder, to include chronic 
obstructive pulmonary disease, for lack of new and material 
evidence.

2.  Additional evidence received subsequent to the rating 
decision issued in 2000 includes private and VA medical 
records, and statements from the veteran and his 
representative.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for a lung disorder, to include chronic 
obstructive pulmonary disease does not raise a reasonable 
possibility of substantiating the veteran's claim.




CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for a lung disorder to include chronic 
obstructive pulmonary disease is not new and material and the 
claim, therefore, is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the claimant by 
letters dated in May 2002, January 2003 and October 2003 that 
VA would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file.  The veteran's VA 
outpatient treatment reports from two out of three known 
treatment facilities, and dated from April 1999 to November 
2003 and September 2004 to January 2005, are on file.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The veteran served on active duty from November 1968 to 
September 1970, and service from January 1976 to May 1976.  A 
previous claim to reopen a claim of entitlement to service 
connection for a lung condition was filed in March 2000.  In 
an August 2000 rating decision, the RO denied the veteran's 
claim to reopen his claim of entitlement to service 
connection for a lung condition finding that no new and 
material evidence had been submitted.  The veteran was 
notified of the RO's denial of the claim, however he did not 
appeal the decision, and therefore, the August 2000 decision 
was final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2000); see also 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c) (2004).  As the 
veteran in this case filed his claim to reopen the issue of 
entitlement to service connection for a lung condition in 
April 2002, after the effective date for regulatory change of 
the new and material evidence requirement, the changes to the 
definition of new and material evidence will be applied here.  
The revised regulation states that new and material evidence 
is neither cumulative nor redundant of evidence already of 
record at the time of the last final denial and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order to be new and material, evidence must be probative 
as to an element that was a specified basis of the prior 
final disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); see 38 
C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to VA.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The veteran's initial denial of service connection for a lung 
disorder was by an October 1990 rating decision issued by the 
RO.  The service medical records showed x-ray evidence of a 
lingular infiltrate in February 1976, however, a lung 
disorder was not shown on service separation examination in 
April 1976.  The first evidence subsequent to service 
discharge of a lung disorder was in a VA examination dated in 
July 1990, when mild chronic obstructive pulmonary disorder 
was diagnosed.  The basis of the RO's decision was that there 
was no nexus between the currently diagnosed lung disorder 
and service.

Thereafter, the veteran attempted to reopen his claim with 
the submission of private medical records and duplicates of 
his service medical records.  By a rating decision dated in 
August 2000, the RO found that these records only showed 
continued treatment for a lung disorder without providing a 
nexus to service.  Accordingly, the RO denied the veteran's 
claim to reopen, as new and material evidence had not been 
submitted.

The additional evidence submitted since the 2000 unappealed 
rating decision includes VA treatment records, private 
treatment records, a transcript of the Board hearing 
conducted in March 2005, and statements from the veteran and 
his representative.  These documents show current 
cardiopulmonary complaints, treatment, and diagnoses for 
lung-related disorders.  However, the Board finds that this 
evidence is cumulative and redundant of evidence already of 
record at the time of the last final denial and does not 
relate to the unestablished fact necessary to substantiate 
the claim.  Specifically, the newly associated evidence does 
not provide an objective medical opinion linking any current 
lung disability to the veteran's active military service.  
Consequently, the newly associated evidence does not raise a 
reasonable possibility of substantiating the claim, and is, 
therefore, not new and material.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease, is not 
reopened, and the appeal is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


